Citation Nr: 0523605	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Entitlement to service connection for loss of teeth 
secondary to residuals of a fractured left lower jaw.

2.  Entitlement to a compensable rating for residuals of a 
fractured left lower jaw.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 1946 
and from January 1951 to December 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to a 
compensable rating for residuals of a fractured left lower 
jaw.  This matter also comes before the Board from an October 
1999 rating decision that denied entitlement to service 
connection for loss of teeth secondary to service connected 
residuals of a fractured left lower jaw, and an April 2001 
rating decision that denied entitlement to a rating in excess 
of 50 percent for PTSD. 

In November 2004, the Board found that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for loss of teeth secondary 
to service connected residuals of a fractured left lower jaw 
and remanded that issue along with the two rating issues for 
further evidentiary development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against showing that 
the veteran lost any of his teeth because of his service 
connected left lower jaw fracture.

2.  The preponderance of the evidence is against showing that 
residuals of a fractured left lower jaw include moderate 
nonunion of the mandible when considering lost motion and 
masticatory function.

3.  The preponderance of the evidence is against showing that 
PTSD is productive of more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Tooth loss was not caused or aggravated by the veteran's 
service connected fractured left lower jaw.  38 U.S.C.A. 
§§ 1110, 1712, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.310, 3.326, 3.381, 4.150 (2004).

2.  The schedular criteria for a compensable rating for 
residuals of a fractured left lower jaw have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.150, 
Diagnostic Code 9903 (2004).

3.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 
3.326, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Collectively, the written notice provided 
in the December 1999 and January 2003 statements of the case, 
the January 2000, August 2000, and April 2005 supplemental 
statements of the case, December 2002, November 2004, and 
February 2005 letters, and the November 2004 Board remand 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard, 
the record shows that multiple VA examinations have been held 
to ascertain the origin of his tooth loss, and to determine 
the severity of his jaw and PTSD disabilities.  

The Board recognizes that neither Julius W. Gold, DMD, 
treatment records nor records on file with the Social 
Security Administration (SSA) are found in the claims files.  

As to Dr. Gold's treatment records, the veteran failed to 
authorize VA to secure those records despite being asked to 
do so in a November 2004 letter.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-
way street.  If a veteran desires help with his claims, he 
must cooperate with VA's efforts to assist him.).

As to the SSA records, the claimant failed to show good 
cause, as requested in the November 2004 Board remand, 
explaining why records relating to a 1973 award of benefits 
due to a personality disorder would be relevant to the 
current severity of his PTSD.  See Francisco v. Brown, 
7 Vet. App. 55 (1994) (when assigning a disability rating, it 
is the present level of disability which is of primary 
concern).  Moreover, the Board notes that it is unlikely that 
these records still exist given the SSA's policy of 
destroying beneficiary medical records when the recipient 
reaches 72 years of age.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").

Therefore, the Board finds that VA adjudication of this 
appeal may go forward without these records.  Hence, the 
Board finds that VA has fulfilled its duties under the VCAA.

To the extent that VA failed to fulfill any duty to notify 
and assist the veteran, including because VCAA notice may not 
have been provided in the proper chronological order, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Service Connection Claim

The veteran and his representative maintain that claimant's 
service connected residuals of a fractured left lower jaw 
include lost teeth.  It is requested that the veteran be 
afforded the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

With the above criteria in mind, the Board finds that the 
claim must be denied because the record does not include 
credible medical opinion evidence linking any of the 
veteran's lost teeth to his service connected fractured left 
lower jaw.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board acknowledges that Dr. Gold in his 
undated letter to VA wrote that the veteran was a patient of 
his in 1983 and "[it was] possible that [his need for upper 
and lower dentures] was necessitated by a fracture of the 
lower jaw which the patient had claimed prior to his 
appointment at my office."  [Emphases added].  Moreover, the 
Board acknowledges a March 2005 VA examiner's opinion that, 
"[i]t is possible that the patient lost several, not all, of 
his teeth due to the trauma of the original jaw fracture."  
[Emphases added].

Notably, September to November 1951 service medical records 
which document the veteran's complaints and treatment 
following the September 1951 assault in which he fractured 
his left lower jaw give no indication that he lost any teeth 
as a result of the injury.  

Similarly, post-service records dating back over 50 years 
including examinations conducted shortly after his separation 
from military service in December 1951 (see VA examination 
dated in May 1952; VA hospitalization summary dated in 
November 1953; letters from John J. McCook Memorial Hospital 
dated in December 1955 and January 1956), and dental 
treatment records from the Morton J. Loeb Dental Clinic dated 
from June 1972 to October 1976 are likewise negative for any 
evidence that his service connected left lower jaw fracture 
led to the loss of any teeth.  Rather, the Board notes that 
in July 1955, the veteran sustained a new jaw fracture, the 
residuals of which not being service connected, and the 
record pertaining to this post service injury show, for the 
first time, that the appellant needed an incisor extracted.  
See letters from John J. McCook Memorial Hospital dated in 
December 1955 and January 1956.  Moreover, a June 1999 VA 
dental examiner opined that, "[p]ossible previous fracture 
that is completely healed and subsequent loss of teeth which 
do not appear to be a result of the fracture."  Finally, the 
March 2005 VA dental examiner opined that there were no 
residual problems as a result of the left lower jaw fracture. 

The United States Court of Appeals for Veterans Claims  
(Court) has held that physician statements that there "could 
have been," or that there "may or may not be," a causal 
relationship insufficient to well ground a claim for service 
connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Warren v. Brown, 6 Vet. App. 4 (1993).  The Court has also 
held that the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

Given the above standard, the Board finds that Dr. Gold's and 
the March 2005 VA examiner's opinions that it is "possible" 
that the veteran's left lower jaw fracture caused the loss of 
at least some of his teeth to be too speculative to find that 
there is medical opinion evidence of a relationship between 
any postservice tooth loss and the claimant's service 
connected left lower jaw fracture.  Tirpak.  This finding is 
supported by the fact that these weak medical opinions were 
made more then 50 years after the claimant's separation from 
military service and made without reference to any of the 
medical evidence of record.  This leads the Board to conclude 
that they were made based on the medical history provided by 
the veteran.  LeShore.  In fact, Dr. Gold and the March 2005 
VA examiner both indicated that they were relying on the 
history provided by the veteran in providing their opinions.  

Accordingly, this leaves the only competent evidence of 
record regarding the residuals of the veteran's fractured 
left lower jaw to be that proved by the June 1999 VA examiner 
who opined that the claimant did not lose any teeth because 
of his service connected fractured left lower jaw.  
Therefore, because the preponderance of the competent 
evidence is against linking any tooth loss to his service 
connected left lower jaw fracture residuals, his claim must 
be denied.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The Increased Rating Claims

The veteran contends that he experiences increased adverse 
symptomatology due to residuals of a fractured left lower 
jaw, and due to PTSD, and that increased ratings are 
warranted.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.



Residuals of a Fractured Left Lower Jaw

A June 1952 rating decision granted service connection for 
residuals of a fractured left lower jaw and assigned a non-
compensable rating.  Most recently, the RO has continued this 
non-compensable rating under 38 C.F.R. § 4.150, Diagnostic 
Code 9903.  Diagnostic Code 9903 provides that nonunion of 
the mandible is rated as 10 percent disabling if moderate and 
30 percent disabling if severe.  The note to Diagnostic 
Code 9903 states that the veteran's degree of impairment is 
dependent upon degree of motion and relative loss of 
masticatory function.  Id.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

As to whether left lower jaw fracture residuals are entitled 
to a compensable rating due to a loss of motion and/or 
masticatory function, contemporaneous VA and private 
treatment records are negative for complaints and/or 
treatment related to the left lower jaw.  Moreover, a June 
1999 VA dental examiner opined that the appellant had no 
impairment or loss of mandibular motion and there was no 
improper union of the fracture.  While x-rays showed minimal 
bone loss, it was also opined that there were no bone 
defects.  It was also opined that the previous fracture was 
completely healed.  Furthermore, the March 2005 VA dental 
examiner opined that, while the veteran was edentulous, he 
wore full serviceable upper and lower dentures, the jaw had 
no limitation of motion, the claimant functioned well, and 
there was little to no alveolar bone loss.  Therefore, a 
compensable rating is not warranted under Diagnostic 
Code 9903.  38 C.F.R. § 4.150.

Although a compensable evaluation may be assigned on account 
of pain causing additional functional loss, DeLuca, the 
salient finding here is that even considering his pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 in light of the 
objective clinical findings does not lead the Board to 
conclude that the functional loss he experiences equates to 
the criteria for a compensable rating under Diagnostic 
Code 9903.  Specifically, the record is negative for 
complaints and/or treatment related to problems masticating 
or lost jaw motion.  None of the VA physicians noted 
objective evidence of jaw swelling, tenderness, heat, 
crepitus, etc.  38 C.F.R. §§ 4.40, 4.45.  Therefore, even 
taking into account any allegations of pain, the Board 
concludes that his adverse symptomatology does not equate to 
the criteria for a compensable rating under Diagnostic 
Code 9903.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.150; DeLuca.

PTSD

A March 1998 rating decision granted service connection for 
PTSD and assigned a 50 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
finding that his adverse symptomatology warrants a rating in 
excess of 50 percent.  

In this regard, at the February 2001 VA examination, the 
veteran complained of not trusting others, being a recluse 
who almost never leaves his home because he is afraid to go 
out without someone else, nightmares leading to waking in 
cold sweats approximately two to three times a week, a 
startled response, depression, and sleep impairment.  As to 
his social history, he had a long-term relationship with a 
friend with whom he had lived with for many years and who 
takes care of him.  Otherwise, the veteran had never married, 
his parents were deceased, and he had no siblings.  The 
veteran spent his days reading, listening to music, and 
watching television.  He previously attended a Buddhist study 
group but he seldom attended anymore.  

On examination, he misstated the year.  He spoke in a 
monotone, and often repeated himself.  He had a passive and 
flat affect, and showed suspiciousness of others that 
bordered on delusions.  He was depressed.  Otherwise, he was 
dressed appropriately, had adequate personal hygiene, was not 
homicidal or suicidal, had no memory loss, and had no greatly 
limiting ritualistic behavior except for doing everything in 
sets of twos.  The veteran also reported that staying at home 
limited his panic attacks but that his worrying and jumpiness 
had increased in recent years because of concern over his 
physical problems.  His Global Assessment of Functioning 
(GAF) score was 50.  Under AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994), a 
GAF score of 50 suggests that the veteran's psychiatric 
disability is manifested by "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  It was thereafter opined that the veteran's PTSD 
caused recurrent and intrusive recollections, nightmares, 
avoidance, sleep problems, irritability, and hypervigilance.

At the March 2005 VA examination, the veteran complained of 
nightmares once a week, daily intrusive thoughts, difficulty 
controlling his temper, hypervigilence, avoidance, being 
emotionally cut off from everyone except the one friend he 
lives with, a depressed and irritable mood, hypervigilance, 
and a startled response.  The veteran also reported that he 
did not like to go outside and only left his home to go 
grocery shopping.  As to his social history, he reported he 
had only the one friend, his roommate, and that they 
continued to live together.  He also reported that his 
isolation had been getting worse in the last few years.  As 
to his occupational history, he reported he had been retired 
for the last thirty years.

On examination, he had a constricted affect, irritable and 
depressed mood, and intermittent eye contact.  Otherwise, 
concentration was good, speech was normal, though process was 
logical, he had no homicidal or suicidal ideation, and no 
hallucinations.  The GAF score was 51.  Under DSM IV, a GAF 
score of 51 suggests that the veteran's psychiatric 
disability is manifested by only "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
schooling function (e.g., few friends, conflicts with peers 
or co-workers)."

With the above facts in mind, the Board finds that despite 
the 50 and 51 GAF scores the overwhelming evidence of record 
provides no indication that the veteran's service connected 
PTSD is manifested by occupational and social impairment with 
deficiencies in most areas.  In this regard, while VA therapy 
records dated from July 2002 to January 2003 show complaints 
and treatment for PTSD, it was also noted that he did not 
complain of any PTSD symptomatology and examination did not 
reveals any adverse psychiatric symptomatology.  There is no 
evidence that the appellant's PTSD is manifested by suicidal 
ideation; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and/or 
inability to establish and maintain effective relationships.  
While one examiner did note some obsessional rituals, it was 
also opined that it did not interfere with routine 
activities.  Moreover, the veteran has a good and 
longstanding relationship a friend with whom he has been 
living for many years.  He is not working but there is no 
evidence that he stopped because of PTSD.  Under these 
circumstances, the Board finds that the preponderance of the 
competent evidence of record is against a rating in excess of 
50 percent for PTSD.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a current disability or the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, as well as 
those of his representative, addressing the origins of his 
tooth loss, as well as the severity of the claimant's left 
lower jaw fracture residuals and PTSD are not probative 
evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for loss of teeth secondary to residuals 
of a fractured left lower jaw is denied.



Entitlement to a compensable rating for residuals of a 
fractured left lower jaw is denied.

Entitlement to an increased rating for PTSD is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


